869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Milton NABORS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-1641.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before ENGEL, Chief Judge, and KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
Nabors, a pro se federal prisoner, appeals the district court's judgment denying his motion to vacate his sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Nabors was convicted by a jury of armed bank robbery and was sentenced to twenty years imprisonment.  While serving a federal sentence, Nabors was transferred to federal authorities in Grand Rapids, Michigan, to stand trial for armed bank robbery, the charge Nabors seeks to vacate in this motion.  During the pendency of that trial, Nabors was transferred to state custody three times on charges unrelated to this appeal.  Two of those transfers to state custody were accomplished without the benefit of state writs of habeas corpus ad prosequendum.  Nabors argued that these defects violated his constitutional rights and his statutory rights under the Interstate Agreement on Detainers (IAD), 18 U.S.C. App. Sec. 2, and divested the district court of jurisdiction to try him for armed bank robbery.  Nabors also argued that he received ineffective assistance of counsel by counsel's failure to raise an IAD defense.  The magistrate recommended the motion be denied finding that Nabors claims did not warrant habeas relief.  On de novo review, the district court adopted the magistrate's report over Nabor's timely objections.


3
Upon review, we conclude that Sec. 2255 relief is not warranted in this case.  Accordingly, we hereby affirm the district court's judgment for the reasons set forth in the magistrate's report, as adopted by the district court, dated March 9, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.